Exhibit 10.13

 

Ingredion Incorporated

Stock Incentive Plan 20   Stock Option Award Agreement

 

Ingredion Incorporated (the “Company”) has granted you a Non-Qualified Stock
Option (the “Option”) under the Ingredion Incorporated Stock Incentive Plan (the
“Plan”).  The Option grant date, the shares of Company Common Stock (“Shares”)
covered by the Option, and the Option exercise price are set forth in the
document you have received entitled “Notice of Grant of Stock Option”.  The
Notice of Grant of Stock Option and this Stock Option Award Agreement (“Award
Agreement”) collectively constitute the Agreement evidencing the Option.  This
Award Agreement and the Plan together govern your rights under the Award and the
Plan and set forth all of the conditions and limitations affecting such rights.

 

Capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan or in this Award Agreement. If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, except as
otherwise provided in the Plan, the Plan’s terms shall supersede and replace the
conflicting terms of this Award Agreement.

 

Overview of Your Grant

 

1.              Grant Date.              , 20  .

 

2.              Vesting Period: The Option does not provide you with any rights
or interests therein until it vests in accordance with the following:

 

The Option becomes exercisable in three equal installments on the first three
anniversaries of the date of grant (one-third of the Option will vest
on             , 20  , one-third will vest on             , 20  , and the final
one-third will vest on             , 20  ). The Option shall remain exercisable
until             , 20  .  However, the Option may expire prior to such date if
your employment with the Company terminates prior to exercising such Option, as
stated in Section 4 of this Award Agreement.

 

[Notwithstanding the effect that Section 5.8(a)(1) of the Plan would otherwise
have, unless otherwise determined by the Committee, in the event of a Change in
Control pursuant to Section 5.8(b)(3) or (4) of the Plan  in connection with
which the holders of Common Stock receive shares of common stock that are
registered under Section 12 of the Exchange Act (and, for the avoidance of
doubt, not in the event of a Change in Control to which Section 5.8(a)(2) of the
Plan applies), the Option shall become immediately exercisable in full as a
result of such Change in Control only in the event you also terminate employment
with the Company or any of its Subsidiaries or affiliates for Good Reason, or if
your employment is terminated by the Company or any of its Subsidiaries or
affiliates without Cause, within two years following such Change in Control (the
“Protection Period”).  In the event of such Change in Control pursuant to
Section 5.8(b)(3) or (4) of the Plan in connection with which the holders of
Common Stock receive shares of common stock that are registered under Section 12
of the Exchange Act, there shall be substituted for each share of Common Stock
available under the Option (if still outstanding) the number, type and class of
shares into which each outstanding share of Common Stock shall be converted
pursuant to such Change in Control.  In the event of any such substitution, the
purchase price per share in the case of the Option shall be appropriately
adjusted by the Committee (whose determination shall be final, binding and
conclusive), such adjustments to be made in the case of the Option without an
increase in the aggregate purchase price or base price. For purposes of the
foregoing, “Good Reason” shall mean:

 

--------------------------------------------------------------------------------


 

(i)      There has occurred a material reduction by the Company, a Subsidiary or
affiliate in your base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

 

(ii)     The Company, a Subsidiary or affiliate, without your written consent,
has required you to be relocated anywhere in excess of thirty-five (35) miles
from your office location immediately before the beginning of the Protection
Period, except for required travel on the business of the Company, a Subsidiary
or affiliate to an extent substantially consistent with your business travel
obligations immediately before the beginning of the Protection Period; or

 

(iii)    The Company or a Subsidiary has reduced in any manner which you
reasonably consider important your title, job authorities or responsibilities
immediately before the beginning of the Protection Period.

 

You may exercise your right to terminate your employment for Good Reason by
giving the Company a written notice of termination specifying in reasonable
detail the circumstances constituting such Good Reason. However, the Company
shall have thirty (30) days to “cure” such that the circumstances constituting
such Good Reason are eliminated.  Your employment shall terminate at the end of
such thirty (30)-day period only if the Company has failed to cure such
circumstances constituting the Good Reason.

 

Your termination of employment within a Protection Period shall be for Good
Reason if one of the occurrences specified in this Section 2 shall have occurred
(and subject to the cure provision of the immediately preceding paragraph),
notwithstanding that you may have other reasons for terminating employment,
including employment by another employer which you  desire to accept.] [Portion
of this Section in brackets used for members of the Executive Leadership Team.]

 

3.              Exercise Procedures:  The Option may be exercised (i) by giving
written notice to the Company specifying the number of whole Shares to be
purchased and accompanied by payment therefore in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such
exercise, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously acquired Shares that have an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (C) by the delivery of cash
in the amount of the aggregate purchase price payable by reason of such exercise
by a broker-dealer acceptable to the Company to whom the optionee has submitted
an irrevocable notice of exercise, (D) authorizing the Company to withhold whole
Shares which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, or (E) a combination of (A), (B) and (D),
and (ii) by executing such documents as the Company may reasonably request.  Any
fraction of a Share which would be required to pay such purchase price shall be
paid by you in cash.  Notwithstanding the foregoing, if you are resident or
employed outside of the United States, the Company may require payment of the
purchase price in a particular or different method of exercise, as it shall
determine in its sole discretion.  No certificate representing Common Stock
shall be delivered until the full purchase price therefore has been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

4.              Effect of Termination of Employment:

 

(a)   [If you terminate employment with or service to the Company or its
Subsidiaries or affiliates (1) by reason of (i) death, or (ii) retirement on or
after (A) age 65, (B) age 62 with a minimum of 5 years of employment with or
service to the Company or its Subsidiaries or affiliates or (C) age 55 with a
minimum of 10 years of employment with or service to the Company or its
Subsidiaries or affiliates (in the case of

 

2

--------------------------------------------------------------------------------


 

any termination described in (A), (B) or (C), a “Retirement”), or (iii) the
occurrence of your Disability Date, or (2) for Good Reason, or if your
employment is terminated by the Company or any of its Subsidiaries or affiliates
without Cause, within two years following a Change in Control (the “Protection
Period”), the Option shall be exercisable for the remainder of the term stated
in Section 2 of this Agreement, but only to the extent that the Option was
vested and exercisable at the date of such termination of employment, including,
without limitation, as a result of the second paragraph of Section 2 of this
Agreement.  Notwithstanding the foregoing in the event of your Retirement on or
after February 3, 2017, the Option shall continue to vest in accordance with
Section 2 above.] [This version of Section 4(a) used for members of the
Executive Leadership Team.]

 

[(a)          If you terminate employment with or service to the Company or its
Subsidiaries or affiliates (1) by reason of (i) death, or (ii) retirement on or
after (A) age 65, (B) age 62 with a minimum of 5 years of employment with or
service to the Company or its Subsidiaries or affiliates or (C) age 55 with a
minimum of 10 years of employment with or service to the Company or its
Subsidiaries or affiliates, or (iii) the occurrence of your Disability Date, or
(2) for any reason within two years following a Change in Control, the Option
shall be exercisable for the remainder of the term stated in Section 1 of this
Agreement, but only to the extent that the Option was vested and exercisable at
the date of such termination of employment.] [This version of Section 4(a) used
for persons who are not members of the Executive Leadership Team.]

 

(b)           If your employment with the Company or its Subsidiaries or
affiliates is terminated under any other circumstance, the Option shall remain
exercisable to the extent that it was exercisable at the date of your
termination of employment, for a period of 90 days following such termination of
employment.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 4, if your employment with the Company is terminated by the Company or
its Subsidiaries or affiliates for Cause, the Option shall terminate
automatically on the effective date of such termination of employment.

 

5.              Requirements of Law: The granting of the Option and the issuance
of Shares under the Plan shall be subject to, and conditioned upon, satisfaction
of all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

6.              Income Tax and Social Insurance Contribution Withholding:  Prior
to the issuance or delivery of any Shares, the Company or the Subsidiary or
affiliate that employs you (the “Employer”) (if applicable) shall have the right
to require you to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Option.  Such obligation shall be
satisfied either:

 

(a)   by the Company by withholding whole Shares which would otherwise be
delivered to you, having an aggregate Fair Market Value determined as of the
date the obligation to withhold or pay taxes arises in connection with the
Option (the “Tax Date”), or by the Company or Employer withholding an amount of
cash which would otherwise be payable to you, in the amount necessary to satisfy
any such obligation; or

 

(b)   by you by any of the following means: (A) a cash payment to the Company or
the Employer in the amount necessary to satisfy any such obligation,
(B) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Shares having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole Shares which would
otherwise be delivered having an aggregate Fair Market Value, determined as of
the Tax Date, or withhold an amount of cash which would otherwise be payable to
you, equal to the amount necessary to satisfy any such obligation, (D) a cash

 

3

--------------------------------------------------------------------------------


 

payment in the amount necessary to satisfy any such obligation by a
broker-dealer acceptable to the Company to whom you have submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).

 

Shares to be delivered or withheld may not have an aggregate Fair Market Value,
determined as of the Tax Date, in excess of the amount determined by applying
the minimum statutory withholding rate (as determined by the Company in good
faith and in its sole discretion).  Any fraction of a Share which would be
required to satisfy such an obligation shall be disregarded and you shall pay
the remaining amount in cash.

 

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, you acknowledge and agree that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option, the subsequent sale of
any Shares acquired pursuant to the Option and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your liability for Tax-Related Items.

 

7.              Nontransferability:  The Option is not transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures, if any, approved by the Company. Except to the extent
permitted by the foregoing sentence, the Option may be exercised or settled
during your lifetime only by you or your legal representative or similar person.

 

8.              Continuation of Employment: This Award Agreement shall not
confer upon you any right to continuation of employment by the Company, its
affiliates, and/or its Subsidiaries, nor shall this Award Agreement interfere in
any way with the Company’s, its affiliates’, and/or its Subsidiaries’ right to
terminate your employment at any time, except to the extent expressly provided
otherwise in a written agreement between you and the Company, an affiliate or
Subsidiary or prohibited by law.

 

9.              No Right to Future Grants; No Right of Employment; Extraordinary
Item: In accepting the grant, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Award Agreement; (b) the grant of the Option is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Options, or benefits in lieu of Options, even if Options have been
granted repeatedly in the past; (c) all decisions with respect to future Option
grants, if any, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary;  (e) the Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the grant of the Option is provided for future services to
the Company and its affiliates and is not under any circumstances to be
considered compensation for past services; (g) in the event that you are an
employee of an affiliate or Subsidiary of the Company, the Option grant will not
be interpreted to form an employment contract or relationship with the Company;
and furthermore, the Option grant will not be interpreted to form an employment
contract with the affiliate or Subsidiary that is your employer; (h) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (i) if the underlying Shares do not increase in value, the Option
will have no value; (j) if you exercise your Option and obtain Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Option Price; (k) no claim or entitlement to compensation or damages
arises from termination of the Option or diminution in value of the Option or
Shares purchased through exercise of the Option and you irrevocably release the
Company, its affiliates and/or its Subsidiaries from any such claim that may
arise; (l) in the event of involuntary termination of your employment, your
right to receive Options and vest in Options

 

4

--------------------------------------------------------------------------------


 

under the Plan, if any, will terminate in accordance with the terms of the Plan
and will not be extended by any notice period mandated under local law;
furthermore, your right to exercise the Option after such termination of
employment, if any, will be measured by the date of termination of your active
employment and will not be extended by any notice period mandated under local
law; and (m) if you are resident or employed outside of the United States,
neither the Company nor any of its Subsidiaries or affiliates shall be liable
for any change in the value of the Option, the amount realized upon exercise of
the Option or the amount realized upon a subsequent sale of any shares of Common
Stock, resulting from any fluctuation of the United States Dollar/local currency
exchange rate.

 

10.       Employee Data Privacy: You hereby explicitly and unambiguously consent
to the collection, use, processing and transfer, in electronic or other form, of
your personal data as described in this document by and among, as applicable,
the Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company (and/or the Employer, if applicable) holds
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, email address, family
size, marital status, sex, beneficiary information, emergency contacts,
passport/visa information, age, language skills, driver’s license information,
nationality, C.V. (or resume), wage history, employment references, social
insurance number, resident registration number or other identification number,
salary, job title, employment or severance contract, current wage and benefit
information, personal bank account number, tax related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding for purpose of managing and administering the Plan (“Data”).

 

You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan including, but not
limited to, the affiliates of the Company and/or Morgan Stanley Smith Barney
LLC, or any successor.  These third party recipients may be located in your
country or elsewhere, and the recipient’s country may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting Corporate Human Resources.

 

You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired.  You understand
that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan.

 

You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Corporate Human Resources.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan.  For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact Corporate Human Resources.

 

11.       Compliance with the Law:  If you are resident or employed outside of
the United States, as a condition of the grant of the Option, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different).  In addition,
you agree to take any and all actions, and consent to any and all actions taken
by the Company and the Company’s Subsidiaries and affiliates, as may be required
to allow the Company and the Company’s Subsidiaries and affiliates to comply
with local laws,

 

5

--------------------------------------------------------------------------------


 

rules and regulations in your country of residence (and country of employment,
if different).  Finally, you agree to take any and all actions as may be
required to comply with your personal legal and tax obligations under local
laws, rules and regulations in your country of residence (and country of
employment, if different).

 

12.       Administration: This Award Agreement and your rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Board or the
Committee may adopt for administration of the Plan.

 

13.       Not a Public Offering in Non-U.S. Jurisdictions:  If you are resident
or employed outside of the United States, neither the grant of the Option under
the Plan nor the issuance of the underlying Shares upon exercise of the Option
is intended to be a public offering of securities in your country of residence
(and country of employment, if different).  The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities in jurisdictions outside of the United States unless otherwise
required under local law.

 

14.       Insider Trading/Market Abuse Laws.  Your country of residence may have
insider trading and/or market abuse laws that may affect your ability to acquire
or sell Shares under the Plan during such times you are considered to have
“inside information” (as defined in the laws in your country).  These laws may
be the same or different from any Company insider trading policy.  You
acknowledge that it is your responsibility to be informed of and compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.

 

15.       Governing Law:  All questions concerning the construction, validity
and interpretation of this Award Agreement and the Plan shall be governed and
construed according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof.  Any disputes regarding
the Option or the Plan shall be brought only in the state or federal courts of
the State of Delaware.

 

16.       Severability:  The invalidity or unenforceability of any provision of
the Plan or this Award Agreement will not affect the validity or enforceability
of any other provision of the Plan or this Award Agreement, and each provision
of the Plan and this Award Agreement will be severable and enforceable to the
extent permitted by law.

 

17.       Addendum to Award Agreement:  Notwithstanding any provisions of this
Award Agreement to the contrary, the Option shall be subject to such special
terms and conditions for your country of residence (and country of employment,
if different), as the Company may determine in its sole discretion and which
shall be set forth in an addendum to these terms and conditions (the
“Addendum”).  If you transfer your residence and/or employment to another
country, any special terms and conditions for such country will apply to the
Option to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
additional terms and conditions as may be necessary or advisable to accommodate
your transfer). In all circumstances, the Addendum shall constitute part of
these terms and conditions.

 

18.       Electronic Delivery:  The Company may, in its sole discretion, decide
to deliver any documents related to the Option or other awards granted to you
under the Plan by electronic means.  You hereby consent to receive such
documents be electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

19.       English Language:  If you are resident and/or employed outside of the
United States, you acknowledge and agree that it is your express intent that the
Award Agreement, the Plan and all other documents, notices

 

6

--------------------------------------------------------------------------------


 

and legal proceedings entered into, given or instituted pursuant to the Option,
be drawn up in English.  If you have received the Award Agreement, the Plan or
any other documents related to the Option translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

 

20.       Additional Requirements:  The Company reserves the right to impose
other requirements on the Option, any Shares acquired pursuant to the Option,
and your participation in the Plan, to the extent the Company determines, in its
sole discretion, that such other requirements are necessary or advisable in
order to comply with local laws, rules and regulations, or to facilitate the
administration of the Option and the Plan.  Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

 

21.       Clawback Policy.  This Award Agreement and the Option are subject to
the Company’s Policy on Recoupment of Incentive Compensation and any similar
policy or policies that have been or may be adopted by the Company.

 

Ingredion Incorporated

 

 

 

 

By:

 

 

 

 

 

 

Diane J. Frisch

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

*          *          *          *          *

 

7

--------------------------------------------------------------------------------


 

Ingredion Incorporated

Addendum to the Stock Option Award Agreement

 

In addition to the terms of the Plan and the Award Agreement, the Option is
subject to the following additional terms and conditions.  All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Award Agreement.  Pursuant to Section 17 of the Award Agreement, if you
transfer your residence and/or employment to another country reflected in an
Addendum, the additional terms and conditions for such country (if any) will
apply to you to the extent the Company determines, in its sole discretion, that
the application of such terms and conditions is necessary or advisable in order
to comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
additional terms and conditions as may be necessary or advisable to accommodate
your transfer).

 

AUSTRALIA

 

Shareholder Approval Requirement.  Notwithstanding provision in the Award
Agreement to the contrary, you will not be entitled to, and shall not claim, any
benefit under the Plan (including, without limitation, a legal right as set
forth in Section 4(a) of the Agreement) if the provision of such benefit would
give rise to a breach of Part 2D.2 of the Corporations Act 2001 (Cth), any other
provision of that Act, or any other applicable statute, rule or regulation which
limits or restricts the giving of such benefits.  Further, the Company’s
affiliate in Australia is under no obligation to seek or obtain the approval of
its shareholders for the purpose of overcoming any such limitation or
restriction.

 

BRAZIL

 

1.             Labor Law Acknowledgment. You agree that (i) the benefits
provided under the Award Agreement and the Plan are the result of commercial
transactions unrelated to your employment; (ii) the Award Agreement and the Plan
are not a part of the terms and conditions of your employment; and (iii) the
income from the exercise of the Option, if any, is not part of your remuneration
from employment.

 

2.             Compliance with Law.  By accepting the Option, you agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the exercise of the Option, the receipt of dividends and/or the
sale of Shares acquired under the Plan.

 

CANADA

 

1.             Use of Previously Owned Shares.  Notwithstanding any provision in
the Award Agreement or the Plan to the contrary, if you are resident in Canada,
you may not use previously-owned Shares to pay the purchase price or any
Tax-Related Items in connection with the Option.

 

2.             Use of English Language.  You acknowledge and agree that it is
your express wish that this Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Vous
reconnaissez et consentez que c’est votre souhait exprès qui cet accord, de meme
que tous documents, toutes notifications et tous procédés légaux est entré dans,
donné ou instituté conformément ci-annexé ou relatant directement ou
indirectement ci-annexé, est formulé dans l’anglais.

 

8

--------------------------------------------------------------------------------


 

CHILE

 

Private Placement.  The following provision shall replace Section 13 of the
Award Agreement:

 

The grant of the Option hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.

 

a)             The starting date of the offer will be the Grant Date (as defined
in the “Award Agreement”), and this offer conforms to General Ruling no. 336 of
the Chilean Superintendence of Securities and Insurance;

b)             The offer deals with securities not registered in the registry of
securities or in the registry of foreign securities of the Chilean
Superintendence of Securities and Insurance, and therefore such securities are
not subject to its oversight;

c)              The issuer is not obligated to provide public information in
Chile regarding the foreign securities, as such securities are not registered
with the Chilean Superintendence of Securities and Insurance; and

d)             The foreign securities shall not be subject to public offering as
long as they are not registered with the corresponding registry of securities in
Chile.

 

a)             La fecha de inicio de la oferta será el de la fecha de
otorgamiento (o “grant date”, según este término se define en el documento
denominado “Award Agreement”) y esta oferta se acoge a la norma de Carácter
General n° 336 de la Superintendencia de Valores y Seguros Chilena;

b)             La oferta versa sobre valores no inscritos en el registro de
valores o en el registro de valores extranjeros que lleva la Superintendencia de
Valores y Seguros Chilena, por lo que tales valores no están sujetos a la
fiscalización de ésta;

c)              Por tratar de valores no inscritos no existe la obligación por
parte del emisor de entregar en Chile información pública respecto de esos
valores; y

d)             Esos valores no podrán ser objeto de oferta pública mientras no
sean inscritos en el registro de valores correspondiente.

 

MEXICO

 

1.             Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company’s grant of the Option does not
constitute an employment relationship between you and the Company.  You have
been granted the Option as a consequence of the commercial relationship between
the Company and the Company’s affiliate in Mexico that employs you, and the
Company’s local affiliate in Mexico is your sole employer.  Based on the
foregoing, (a) you expressly recognize the Plan and the benefits you may derive
from your participation in the Plan does not establish any rights between you
and the Company’s affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company’s affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company’s affiliate in Mexico that employs you.

 

2.             Extraordinary Item of Compensation.  You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Award Agreement and this Addendum.  As such, you acknowledge
and agree that the Company may, in its sole discretion, amend and/or discontinue
your participation in the Plan at any time and without any liability.  The value
of the Option is an extraordinary item of compensation outside the scope of your
employment contract, if any.  The Option is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Employer.

 

9

--------------------------------------------------------------------------------


 

PAKISTAN

 

Mandatory Cashless Sell-All Exercise.  Notwithstanding any provision in the
Award Agreement or Plan to the contrary, unless and until the Committee
determines otherwise, the method of exercise of the Option shall be limited to
mandatory cashless, sell-all exercise.

 

SINGAPORE

 

Securities Law Information.  The grant of Option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore.  Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply.  You should note that, as a result, the Award is subject to section 257
of the SFA and you will not be able to make: (a) any subsequent sale of the
Shares underlying the Award in Singapore; or (b) any offer of such subsequent
sale of the Shares subject to the Award in Singapore, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements Section 5
of the Award Agreement:

 

By accepting the Option, you agree to notify the Employer of the amount of any
gain realized upon exercise of the Option.  If you fail to advise the Employer
of the gain realized upon exercise of the Option, you may be liable for a fine. 
You will be responsible for paying any difference between the actual tax
liability and the amount withheld.

 

2.             Exchange Control Obligations.  You are solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, you should consult your legal
advisor prior to the acquisition or sale of Shares under the Plan to ensure
compliance with current Exchange Control Regulations.  Neither the Company nor
any of its Subsidiaries or affiliates will be liable for any fines or penalties
resulting from your failure to comply with applicable laws.

 

3.             Securities Law Information and Acceptance of the Option.  Neither
the Option nor the underlying Shares shall be publicly offered or listed on any
stock exchange in South Africa.  The offer is intended to be private pursuant to
Section 96 of the Companies Act and is not subject to the supervision of any
South African governmental authority.

 

The Option offer must be finalized on or before the 60th day following the Grant
Date.  If you do not want to accept the Option, you must decline the Option no
later than the 60th day following the Grant Date.  If you do not decline the
Option on or before the 60th day following the Grant Date, you will be deemed to
accept the Option.

 

SOUTH KOREA

 

Employee Data Privacy.  By accepting the Option:

 

1.              I agree to the collection, use, processing and transfer of Data
as described in Section 9 of the Award Agreement; and

2.              I agree to the processing of my unique identifying information
(resident registration number) as described in Section 10 of the Award
Agreement.

 

10

--------------------------------------------------------------------------------


 

UNITED KINGDOM

 

1.             Income Tax and Social Insurance Contribution Withholding.  The
following provision supplements Section 5 of the Award Agreement:

 

If payment or withholding of the income tax due in connection with the Option is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurs or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax paid by the
Employer shall constitute a loan owed by you to the Employer, effective as of
the Due Date.  You agree that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 5 of the Award
Agreement.  Notwithstanding the foregoing, if you are a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), you shall not be eligible for
a loan from the Company or the Employer to cover the income tax liability.  In
the event that you are a director or executive officer of the Company and the
income tax is not collected from or paid by you by the Due Date, the payment of
any uncollected income tax and employee national insurance contributions
(“NICs”) by the Employer may constitute a benefit to you (the “Tax Benefit”) on
which additional income tax and NICs will be payable.  If you are a director or
executive officer of the Company, you will be responsible for paying and
reporting any income tax due on the Tax Benefit directly to HMRC under the
self-assessment regime, and the Employer will hold you liable for the Tax
Benefit and the cost of any employee NICs due on the Tax Benefit that the
Company or the Employer was obligated to pay and paid.  The Company or the
Employer (as applicable) may recover the Tax Benefit and the cost of any such
employee NICs from you at any time by any of the means referred to in Section 5
of the Award Agreement.

 

2.             Exclusion of Claim. You acknowledge and agree that you will have
no entitlement to compensation or damages insofar as such entitlement arises or
may arise from your ceasing to have rights under or to be entitled to exercise
the Option, whether or not as a result of the termination of your employment
with the Company or its Subsidiaries or affiliates for any reason whatsoever
(whether the termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Option.  Upon the grant of the Option, you
shall be deemed irrevocably to have waived any such entitlement.

 

*          *          *          *          *

 

11

--------------------------------------------------------------------------------